Case 1:20-cv-00117-RLY-DLP Document 52 Filed 11/23/20 Page 1 of 9 PageID #: 238




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

 KRISTIE ANN ALLEY,                            )
                                               )
                           Plaintiff,          )
                                               )
                      v.                       )      No. 1:20-cv-00117-RLY-DLP
                                               )
 PENGUIN RANDOM HOUSE,                         )
                                               )
                           Defendant.          )

                                        O RDER

       This matter comes before the Court on Defendant's Motion to Dismiss Count

 II of Plaintiff's Amended Complaint, Dkt. [14]. The parties consented to the

 Magistrate Judge's authority to resolve this motion, and on March 18, 2020 the

 Defendant's Motion to Dismiss was referred to the Undersigned. (Dkts. 21, 25). The

 motion is now fully briefed and ripe for decision. For the reasons that follow,

 Defendant's Motion to Dismiss is GRANTED.

       I.     Background

       On January 23, 2020, Plaintiff filed an Amended Complaint, alleging that she

 had worked for Defendant Penguin Random House ("Penguin") since August 2014.

 (Dkt. 5 at 2). Plaintiff asserts that she was demoted after she assisted a coworker in

 reporting allegations of sexual harassment. (Dkt. 5). Plaintiff further claims that

 the Defendant retaliated against her in violation of Title VII of the Civil Rights Act

 of 1964, and that she was wrongfully demoted in violation of the Defendant's Code

 of Conduct. (Id.). In the parties' proposed case management plan, Plaintiff's case



                                           1
Case 1:20-cv-00117-RLY-DLP Document 52 Filed 11/23/20 Page 2 of 9 PageID #: 239




 synopsis indicated that Defendant's actions "violated her rights to be free from

 retaliation under Title VII, as well as constituted a state law wrongful demotion."

 (Dkts. 17, 23). On March 2, 2020, Defendant filed a Motion to Dismiss Count II of

 Plaintiff's Amended Complaint, arguing that Plaintiff failed to state a claim upon

 which relief can be granted. (Dkt. 14). Plaintiff filed a response on March 18, 2020,

 and Defendant filed a reply on March 25, 2020. (Dkts. 22, 30). 1

        II.     Legal Standard

        Federal Rule of Civil Procedure 12(b)(6) permits the dismissal of a claim for

 “failure to state a claim upon which relief can be granted.” Wright v. Thompson, No.

 4:12-CV-10-RLY-WGH, 2012 WL 2401532, at *1 (S.D. Ind. June 25, 2012); Fed. R.

 Civ. P. 12(b)(6). The purpose of a motion to dismiss under Rule 12(b)(6) is to test the

 legal sufficiency of the complaint, not the merits of the lawsuit. Wright, 2012 WL

 2401532, at *1; U.S. v. Clark Cty., Ind., 113 F. Supp. 2d 1286, 1290 (S.D. Ind. 2000)

 (citing Gibson v. City of Chi., 910 F.2d 1510, 1520-21 (7th Cir. 1990)).

        To survive a motion to dismiss, "a plaintiff’s complaint must contain [factual]

 allegations that plausibly suggest that the plaintiff has a right to relief, raising that

 possibility above a speculative level." Jakupovic v. Curran, 850 F.3d 898, 901 (7th

 Cir. 2017); Munson v. Gaetz, 673 F.3d 630, 633 (7th Cir. 2012). When deciding a

 motion to dismiss under Rule 12(b)(6), the Court accepts as true all well-pleaded

 factual allegations in the complaint and draws all reasonable inferences in favor of



 1The Plaintiff filed a surreply on March 26, 2020. S.D. Ind. Local Rules do not contemplate
 surreplies for Motions to Dismiss. As such, Plaintiff's surreply (Dkt. 32) was not considered in this
 decision.

                                                    2
Case 1:20-cv-00117-RLY-DLP Document 52 Filed 11/23/20 Page 3 of 9 PageID #: 240




 the plaintiff. Bielanski v. Cty. of Kane, 550 F.3d 632, 633 (7th Cir. 2008); Hickey v.

 O’Bannon, 287 F.3d 656, 658 (7th Cir. 2002).

       III.   Analysis

       Defendant argues that Count II of Plaintiff's Amended Complaint should be

 dismissed because wrongful demotion is not a recognized cause of action under

 Indiana common law. (Dkt. 15 at 3). If the Court does not dismiss Count II outright,

 Defendant requests that the Court decline to exercise supplemental jurisdiction

 over Count II so that an Indiana state court can interpret Plaintiff's attempt to

 create a novel theory of Indiana common law. (Id. at 5).

       In response, Plaintiff does not dispute that no cause of action exists for

 wrongful demotion in Indiana. Instead, Plaintiff maintains that she is not asserting

 a common law wrongful demotion claim, but rather a claim for breach of unilateral

 contract based on an employee Code of Conduct she received in the course of her

 employment with the Defendant. (Dkt. 22 at 1). Plaintiff notes that she "is an at-

 will employee who has been given limited contractual rights through a unilateral

 contract consisting of the Code of Conduct." (Id. at 4, n. 1).

       In its reply, Penguin notes that Plaintiff has argued for the first time that her

 claim is for breach of contract. (Dkt. 30 at 1-2) Defendant further argues that the

 Court should not permit Plaintiff "to escape dismissal by both relying on and

 disclaiming at-will principles to reformulate a new theory outside the language and

 labels of her Amended Complaint." (Id. at 3).




                                             3
Case 1:20-cv-00117-RLY-DLP Document 52 Filed 11/23/20 Page 4 of 9 PageID #: 241




       Before the Court can consider whether Plaintiff's Count II has merit and can

 proceed, it must first be determined what claim Plaintiff actually makes in Count II

 of her Amended Complaint. Count II is titled "Wrongful Demotion" and claims to be

 brought under "the Common Law of the State of Indiana." (Dkt. 5 at 1, 5). Count II

 notes that the employee Code of Conduct contained a clear promise that

 "intimidation or retaliation against employees who in good faith provide reports of

 suspected or actual misconduct must not be tolerated." (Id. at 5). This promise,

 Plaintiff argues, would reasonably lead an employee to believe that an offer had

 been made and, in fact, led Plaintiff to rely upon this promise in return for agreeing

 to work for Penguin. (Id.). The Court first acknowledges that Plaintiff chose to title

 Count II as "Wrongful Demotion" and describe it as an Indiana common law claim.

 Further, Plaintiff uses language exclusive to promissory estoppel cases in

 explaining her cause of action. In her response brief, the Plaintiff now argues that

 she is pursuing a breach of contract claim in Count II, and not a promissory

 estoppel or wrongful demotion claim. Nowhere in the five sentences of Count II of

 the Amended Complaint does Plaintiff mention that she considers the Code of

 Conduct a contract, or that she experienced a breach of this alleged unilateral

 contract.

       In responding to a Rule 12(b)(6) motion, a party may elaborate on her factual

 allegations and submit additional facts to support that claim, as long as the new

 elaborations are consistent with the pleadings. Geinosky v. City of Chicago, 675 F.3d




                                            4
Case 1:20-cv-00117-RLY-DLP Document 52 Filed 11/23/20 Page 5 of 9 PageID #: 242




 743, n. 1 (7th Cir. 2012). In this case, however, Plaintiff appears to be using facts

 that support a claim inconsistent with the pleadings.

       Based on the language in the Complaint, along with the Plaintiff's assertion

 in the proposed Case Management Plan that Count II represents a state law

 wrongful demotion claim, Plaintiff's response urging the Court to construe her claim

 as one for breach of a unilateral contract rings hollow. Plaintiff clearly uses

 promissory estoppel language to support her alleged breach of contract claim.

 Further compounding the confusion, in her brief the Plaintiff only cites cases and

 doctrines that address a party's termination; in this case, however, Plaintiff was

 never terminated and still remains employed with Penguin. The Court has yet to

 locate a state or federal case that extends the protections that Plaintiff alleges to a

 wrongful demotion claim.

       Due to the multiple conflicting representations, the Court is somewhat

 perplexed by the Plaintiff's argument here. The Court could reasonably interpret

 Plaintiff's Count II as a state law wrongful demotion claim, as one for promissory

 estoppel, or as one for breach of contract. In her response brief, Plaintiff refutes

 Defendant's assertion that she is pursuing a claim of promissory estoppel as an

 exception to employment at-will, and instead maintains that she is pursuing a

 contract claim based on the Defendant's Code of Conduct. (Dkt. 22 at 2). As support

 for this claim, Plaintiff exclusively cites cases that confront the question of whether

 an employee handbook can create a promissory estoppel exception to the

 employment at-will doctrine. (Dkt. 22 at 3-4).



                                            5
Case 1:20-cv-00117-RLY-DLP Document 52 Filed 11/23/20 Page 6 of 9 PageID #: 243




       If Plaintiff's Count II follows the reasoning of every case she cites in support

 of her argument, she would be pursuing a claim that the Code of Conduct operates

 as one of the exceptions to the employment at-will doctrine. Plaintiff's concession

 that she was and still remains an at-will employee forestalls that line of argument –

 if Plaintiff was an at-will employee, she cannot also be an exception to the at-will

 employment doctrine. (Dkt. 22 at 4, n. 1).

       Under her primary theory, Plaintiff asserts that the Code of Conduct

 constitutes a valid unilateral employment contract that was violated when she was

 demoted. Plaintiff uses the language of an Illinois Supreme Court case in her

 Amended Complaint to support this claim, arguing that the Defendant violated a

 clear promise that was laid out in the Code of Conduct. (Dkt. 5). The Duldulao rule

 states:

       [A]n employee handbook may constitute a unilateral contract and bind the
       employer if the following three criteria are met: (1) the language of the
       employee handbook must contain a promise clear enough that an employee
       would reasonably believe that an offer had been made; (2) the employee
       handbook must be disseminated to the employee in such a manner that the
       employee is aware of its contents and reasonably believes it to be an offer;
       and (3) the employee must accept the offer by commencing or continuing
       work after learning of the terms of the employee handbook.

 Harris v. Brewer, 49 N.E.3d 632, 640 (Ind. Ct. App. 2015) (citing Duldulao v. Saint

 Mary of Nazareth Hosp. Center, 115 Ill.2d 482, 505 N.E.2d 314, 318 (1987)).

 Multiple Indiana courts have addressed Duldulao, but no Indiana court or related

 federal court has adopted the Duldulao factors or otherwise held that an employee

 handbook or code of conduct can constitute a unilateral employment contract. See

 Cmty. Found. of Nw. Indiana, Inc. v. Miranda, 120 N.E.3d 1090, 1100 (Ind. Ct. App.

                                              6
Case 1:20-cv-00117-RLY-DLP Document 52 Filed 11/23/20 Page 7 of 9 PageID #: 244




 2019). Moreover, Duldulao has only been weighed by Indiana courts to determine

 whether to find a new exception to the at-will doctrine for employee handbooks.

 Hayes v. Trustees of Indiana Univ., 902 N.E.2d 303, 312 (Ind. Ct. App. 2009).

       Again, the Court finds it prudent to note that Plaintiff continues to overlook

 the point that she was never terminated, and continues to be employed by Penguin.

 Every case cited by Plaintiff, and found by this Court, addresses whether a separate

 employment document, such as a handbook or code of conduct, can constitute a

 valid unilateral contract that creates a promise related to the employer's obligations

 when terminating the employee. In other words, the cases evaluate whether an

 exception to the at-will doctrine exists.

       Nevertheless, this Court will attempt to evaluate Plaintiff's full allegations.

 In this particular case, Plaintiff points to one sentence in the Code of Conduct that

 creates an alleged promise: namely that intimidation or retaliation for reporting

 wrongdoing must not be tolerated within Penguin. (Dkt. 5). There is no mechanism

 within this Code of Conduct for enforcing that alleged promise and there are no

 provisions related to discipline, demotion, or termination. This Code of Conduct

 appears to be a set of personnel policies, insofar as the vast majority of the

 document purports to tell the employee how she should behave with coworkers and

 customers to ensure the reputation and integrity of Penguin Random House. These

 are general behavioral guidelines for employees, akin to a personnel policy, rather

 than an employee handbook that outlines processes and procedures for discipline

 and termination. Furthermore, the Code of Conduct's back cover states that the



                                             7
Case 1:20-cv-00117-RLY-DLP Document 52 Filed 11/23/20 Page 8 of 9 PageID #: 245




 most current version of the Code of Conduct can be found on the Penguin website,

 indicating that the terms are constantly subject to revision by Penguin. (Dkt. 5-1 at

 48); Miranda, 120 N.E.3d at 1100.

       The mere fact that the handbook sets out certain employee policies does not

 convert the handbook into an employment contract. See Wynkoop v. Town of Cedar

 Lake, 970 N.E.2d 230, 236 (Ind. Ct. App. 2012) (“Following Orr, this Court has

 declined to construe personnel policies as converting an individual's employment

 from an at-will relationship” to a contract.), trans. denied; see also Harris v. Brewer,

 49 N.E.3d 632, 642 (Ind. Ct. App. 2015) (finding that the handbook “would not

 constitute a valid unilateral contract as it does not contain a clear promise of secure

 employment”), trans denied.

       In light of the Indiana courts' clear precedent, this Court similarly declines

 Plaintiff's invitation to adopt Duldulao in this case; even if this Court were to adopt

 the factors, Plaintiff could not meet them here. There is no clear promise of secure

 employment, let alone for employment secure from potential demotion. There is

 only a sentence indicating that intimidation and retaliation must not be tolerated.

 The other handbooks considered by the Indiana courts involved provisions that

 outlined performance reviews, grievance procedures, and disciplinary processes,

 with a plaintiff alleging that the employer terminated her without following those

 procedures. See Harris, 49 N.E.3d at 641-42 (collecting cases). Here, however, there

 is only a vague pledge that retaliation must not be tolerated. That is not enough to

 constitute a clear promise on which an employee could reasonably rely. As a result,



                                            8
Case 1:20-cv-00117-RLY-DLP Document 52 Filed 11/23/20 Page 9 of 9 PageID #: 246




 this Court cannot find that the Code of Conduct constitutes a valid unilateral

 contract.

        Wrongful demotion is not a recognized cause of action; Plaintiff was and

 remains an at-will employee and, therefore, cannot bring a claim for breach of

 contract and is not subject to any exceptions to the at-will employment doctrine; and

 the Code of Conduct does not constitute a valid unilateral contract. As such,

 irrespective of under which theory the Court construes Plaintiff's Count II, the

 claim fails.

        IV.     Conclusion

        For the foregoing reasons, the Court concludes that Count II of the Plaintiff's

 Amended Complaint fails to state a claim upon which relief can be granted. As such,

 Defendant's Motion to Dismiss Count II of Plaintiff's Amended Complaint, Dkt.

 [14], is GRANTED, and Count II is dismissed.

        So ORDERED.


        Date: 11/23/2020




 Distribution:

 All ECF-registered counsel of record via email




                                           9
